OPINIÓN DISIDENTE DEL
TTTEZ PRESIDENTE SR. DEL TORO.
Estoy conforme en que puede admitirse prueba de tran-sacciones con un difunto no obstante la prohibición estable-cida por la ley, si no se presenta la debida objeción, y me inclino a creer que esa regla puede aplicarse cuando el de-mandado deja de comparecer al juicio. La razón de mi disentimiento descansa en que a mi juicio no se probó cum-plidamente la entrega del dinero de acuerdo con el artículo 1138 del Código Civil que considero aplicable a este caso. Por eso estimo que la resolución más apropiada y justa para *1002ambas partes es la de revocar la sentencia y ordenar la celebración de nn nnevo juicio.